--------------------------------------------------------------------------------


SCHEDULE
to the
ISDA Master Agreement
(1992 Multicurrency – Cross Border)


dated as of June 19, 2007


between


BNP PARIBAS,
a société anonyme organized under the laws of France
(“Party A”)


and


FORD CREDIT AUTO OWNER TRUST 2007-A,
a Delaware statutory trust
(“Party B”)




Part 1.  Termination Provisions.


 
(a)
“Specified Entity” means in relation to Party A for the purpose of:



 
Section 5(a)(v),
Not applicable.
 
Section 5(a)(vi),
Not applicable.
 
Section 5(a)(vii),
Not applicable.
 
Section 5(b)(iv),
Not applicable.
       
in relation to Party B for the purpose of:
       
Section 5(a)(v),
Not applicable.
 
Section 5(a)(vi),
Not applicable.
 
Section 5(a)(vii),
Not applicable.
 
Section 5(b)(iv),
Not applicable.



 
(b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement unless another meaning is specified here: No change from Section 14.



 
(c)
The “Breach of Agreement” provisions of Section 5(a)(ii), the
“Misrepresentation” provisions of Section 5(a)(iv) and the “Default under
Specified Transaction” provisions of Section 5(a)(v) will not apply to Party B.



 
(d)
The “Credit Support Default” provisions of Section 5(a)(iii) will not apply to
Party B except that Section 5(a)(iii)(1) will apply in respect of Party B’s
obligations under Paragraph 3(b) of the Credit Support Annex.



 
(e)
The “Cross Default” provisions of Section 5(a)(vi) will not apply to Party B and
will apply to Party A with a Threshold Amount equal to 3 percent of Party A’s
shareholders’ equity (excluding deposits).


 
19

--------------------------------------------------------------------------------

 

 
(f)
Bankrupcy



Section 5(a)(vii)(2),(7) and (9) will not apply to Party B.


Section 5(a)(vii)(4) will not apply to Party B to the extent any such proceeding
or petition was instituted or presented by Party A or any of its Affiliates.


Section 5(a)(vii)(6) will not apply to Party B to the extent any such
appointment is effected pursuant to the 2006-1 Basic Documents.


Section 5(a)(vii)(8) will not apply to Party B to the extent that it applies to
Section 5(a)(vii)(2),(4),(6) or (7), except to the extent such provisions are
not disapplied with respect to Party B.


 
(g)
Tax Event and Tax Event Upon Merger



Section 5(b)(ii) will apply, provided that the words “(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or
(y)” are hereby deleted.


Section 5(b)(iii) will apply, provided that Party A will not be entitled to
designate an Early Termination Date by reason of a Tax Event Upon Merger in
respect of which it is the Affected Party.


Section 6(b)(ii) will apply, provided that the words “or if a Tax Event Upon
Merger occurs and the Burdened Party is the Affected Party” are hereby deleted.


 
(h)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A or to Party B.



 
(i)
The “Automatic Early Termination” provisions of Section 6(a) will not apply to
Party A or to Party B.



 
(j)
Payments on Early Termination; General.  Subject to Part 1(k) below, for the
purpose of Section 6(e):



 
(i)
Market Quotation will apply unless Party A is the Affected Party and Party B has
contracted to enter into a replacement Transaction on or prior to the Early
Termination Date, in which event Loss will apply.



 
(ii)
The Second Method will apply.



 
(iii)
Notwithstanding anything to the contrary set forth in the Agreement, if (1)
Party B designates an Early Termination Date pursuant to Part 5(n) or 5(o) in
respect of which any Transaction is a Terminated Transaction and (2) Party B
enters into a replacement transaction with a third party on or before such Early
Termination Date, then (x) the amount, if any, payable by Party B to Party A in
respect of such Early Termination Date and such Transaction will not exceed the
amount received by Party B from such third party in consideration of entering
into such replacement transaction and (y) the amount, if any, payable by Party A
to Party B in respect of such Early Termination Date and such Transaction will
not be less than the amount payable by Party B to such third party in
consideration of entering into such replacement transaction.


 
20

--------------------------------------------------------------------------------

 

 
(k)
Payments on Early Termination Due to Certain Events.  Notwithstanding Section 6,
so long as (A) an Additional Termination Event occurs pursuant to Part 1(m)(v)
or (vi), or (B) Party A is the Affected Party in respect of a Tax Event Upon
Merger or the Defaulting Party in respect of any Event of Default, paragraphs
(i) to (ix) below will apply:



(i)           For the purposes of Section 6(d)(i), Party B’s obligation with
respect to the extent of information to be provided with its calculations is
limited to information Party B has already received in writing which Party B is
able to release without breaching any contractual obligations or the provisions
of any law applicable to Party B.


(ii)           The definition of “Market Quotation” shall be deleted in its
entirety and replaced with the following:


 
21

--------------------------------------------------------------------------------

 
 
“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
transaction (the “Replacement Transaction”) that would have the effect of
preserving for such party the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under
Section 2(a)(i) in respect of such Terminated Transactions or group of
Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that Date, (3) made on the basis that
Unpaid Amounts in respect of the Terminated Transaction or group of Transactions
are to be excluded but, without limitation, any payment or delivery that would,
but for the relevant Early Termination Date, have been required (assuming
satisfaction of each applicable condition precedent) after that Early
Termination Date is to be included and (4) made in respect of a Replacement
Transaction with commercial terms substantially the same as those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions).”


(iii)           The definition of “Settlement Amount” shall be deleted in its
entirety and replaced with the following:


“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:


 
(A)
If a Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions is accepted by Party B so as to become legally binding
on or before the day falling ten Local Business Days after the day on which the
Early Termination Date is designated (or such later day as Party B may specify
in writing to Party A, which in any event will not be later than the Early
Termination Date) (such day, the “Latest Settlement Amount Determination Day”),
the Termination Currency Equivalent of the amount (whether positive or negative)
of such Market Quotation; or



 
(B)
If no Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions is accepted by Party B so as to become legally binding
on or before the Latest Settlement Amount Determination Day, Party B’s Loss
(whether positive or negative and without reference to any Unpaid amounts) for
the relevant Terminated Transaction or group of Terminated Transactions.”



(iv)           For the purpose of paragraph (4) of the definition of Market
Quotation, Party B shall determine in its sole discretion, acting in a
commercially reasonable manner, whether a Firm Offer is made in respect of a
Replacement Transaction with commercial terms substantially the same as those of
this Agreement (save for the exclusion of provisions relating to Transactions
that are not Terminated Transactions).


(v)           Party B undertakes to use its reasonable efforts to obtain at
least one Market Quotation before the Latest Settlement Amount Determination
Day.

 
22

--------------------------------------------------------------------------------

 

(vi)           Party B will be deemed to have discharged its obligations under
(v) above if it requests Party A to obtain Market Quotations, where such request
is made in writing within two Local Business Days after the day on which the
Early Termination Date is designated.


(vii)          If Party B requests Party A in writing to obtain Market
Quotations, Party A shall use its reasonable efforts to do so before the Latest
Settlement Amount Determination Day.


(viii)         Any amount calculated as being due in respect of an Early
Termination Date will be payable in accordance with Section 6(d)(ii), provided
that if such payment is owed to Party B, it will be payable on the day that
notice of the amount payable is given to Party A.


(ix)           If the Settlement Amount is a negative number, Section 6(e)(i)(3)
of this Agreement will be deleted in its entirety and replaced with the
following:


“Second Method and Market Quotation. If Second Method and Market Quotation
apply, (1) Party B shall pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
shall pay to Party A the Termination Currency Equivalent of the Unpaid Amounts
owing to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B, provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).”


 
(l)
“Termination Currency” means United States Dollars.



 
(m)
Additional Termination Events.  Each of the following will constitute an
Additional Termina­tion Event pursuant to Section 5(b)(v):



 
(i)
Any acceleration of the Notes pursuant to Section 5.2(a) of the Indenture
(provided such acceleration has not been rescinded pursuant to Section 5.2(b) of
the Indenture) and liquidation of the Indenture Trust Estate with Party B as the
sole Affected Party;



 
(ii)
Any amendment or supplement to the Indenture or to the Sale and Servicing
Agreement that would materially adversely affect any of Party A’s rights or
obligations under this Agreement or any Transaction that is made without the
consent of Party A if such consent is required, which consent will not be
unreasonably withheld or delayed; provided that Party A’s consent will be deemed
to have been given if Party A does not object in writing within 10 Business Days
of receipt of a written request for such consent, with Party B as the sole
Affected Party;



 
(iii)
Failure of Party A to comply with the requirements of Part 5(n), with Party A as
the sole Affected Party;



 
(iv)
Failure of Party A to comply with the requirements of Part 5(s), with Party A as
the sole Affected Party;



 
(v)
Moody’s First Rating Trigger.  Party A failed to comply with the requirements of
Part 5(o)(ii), with Party A as the sole Affected Party;



 
(vi)
Moody’s Second Rating Triggers.


 
23

--------------------------------------------------------------------------------

 

(A) Party A failed to comply with the requirements of Part 5(o)(iv), with Party
A as the sole Affected Party;


(B)(1) The Moody’s Second Rating Trigger Requirements apply and 30 or more Local
Business Days have elapsed since the last time the Moody’s Second Rating Trigger
Requirements did not apply and (2)(a) at least one Eligible Replacement has made
a Firm Offer (which remains capable of becoming legally binding upon acceptance)
to be the transferee of a transfer to be made in accordance with Part 5(p)(ii)
below or (b) at least one entity meeting at least the Moody’s Second Trigger
Required Ratings has made a Firm Offer (which remains capable of becoming
legally binding upon acceptance by the offeree) to provide an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement, with Party A as the sole Affected Party;


 
(vii)
Failure of Party A to comply with the requirements of Part 5(t), with Party A as
the sole Affected Party.



Part 2.  Tax Representations.


 
(a)
Payer Tax Representations.  For the purpose of Section 3(e), each of Party A and
Party B makes the following representation:



It is not re­quired by any ap­pli­ca­ble law, as modi­fied by the prac­tice of
any relevant govern­mental revenue authority, of any Relevant Jurisdiction to
make any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e)) to be made by it to
the other party under this Agreement.  In making this representa­tion, it may
rely on (i) the accuracy of any repre­sentation made by the other party pursuant
to Section 3(f), (ii) the satisfaction of the agree­ment contained in Section
4(a)(i) or 4(a)(iii) and the accuracy and effectiveness of any document provided
by the other party pursu­ant to Section 4(a)(i) or 4(a)(iii), and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d),
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of mate­rial prejudice to its legal
or commercial position.


 
(b)
Payee Tax Representations.  For the purpose of Section 3(f):



 
(i)
Party A makes the following representations:  It is a “foreign person” within
the meaning of the applicable U.S. Treasury Regulations concerning information
reporting and backup withholding tax (as in effect on January 1, 2001), unless
Party A provides written notice to Party B that it is no longer a foreign
person. In respect of any Transaction it enters into through an office or
discretionary agent in the United States or which otherwise is allocated for
United States federal income tax purposes to such United States trade or
business, each payment received or to be received by it under such Transaction
will be effectively connected with its conduct of a trade or business in the
United States.



 
(ii)
Party B makes the following representations: It is a United States Person for
U.S. federal income tax purposes and either (a) is a financial institution
(within the meaning of Treasury Regulations section 1.1441-1(c)(5)) or (b) is
not acting as an agent for a person that is not a United States Person for U.S.
federal income tax purposes.


 
24

--------------------------------------------------------------------------------

 

Part 3.Agreement to Deliver Documents.


 
(a)
For purposes of Section 4(a)(i) and (ii), each party agrees to deliver the
following documents, as applicable:



Party required to deliver document
 
Form/Document/Certificate
 
Date by which to be delivered
         
Party A and Party B
 
Any form or document that may be required or reasonably requested in order to
allow the other party to make a payment under this Agreement without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate, including IRS Form W-9, Form 8ECI or Form W-8BEN,
as applicable.
 
On the date of this Agreement, and promptly upon the earlier of (i) reasonable
demand by the other party and (ii) learning that the form or document is
required.
 



 
(b)
Other documents to be delivered are:



Party required to deliver document
 
Form/Document/Certificate
 
Date by which to be delivered
 
Covered by Section 3(d) Representation
Party A
 
Annual audited financial statements prepared in accor­dance with gen­erally
ac­cepted ac­counting prin­ci­ples in the country in which the party is
organized.
 
Promptly upon Party B’s request.
 
 
Yes
             
Party A and Party B
 
 
Certificate or other docu­ments evidencing the author­ity of the party en­tering
into this Agree­ment or a Confir­mation, as the case may be, including copies of
any board resolutions and appropri­ate certificates of incum­bency as to the
of­ficers execut­ing such documents.
 
Upon execution of this Agreement.
 
Yes
             
Party A and Party B
 
Opinions of coun­sel in form and substance ac­cept­able to the other party.
 
Upon execution of this Agreement.
 
No
             
Party A
 
Financial data relating to Party A, as required pursuant to Part 5(s) of this
Schedule.
 
As required pursuant to Part 5(s) of this Schedule.
 
Yes
             
Party A
 
Executed Indemnification and Contribution Agreement, among Party A, Ford Motor
Credit Company LLC and Ford Credit Auto Receivables Two LLC, relating to Party
A’s furnished information for use in the Prospectus
 
At or promptly following execution of this Agreement.
 
Yes
             
Party B
 
Copies of executed Indenture and Sale and Servicing Agreement
 
Upon execution of such agreements.
 
No



 
25

--------------------------------------------------------------------------------

 
 
Part 4.  Miscellaneous


 
(a)
Addresses for Notices:



(1)  TO PARTY A:


All notices and communications to Party A will be delivered to the following
address:


BNP Paribas,
787 Seventh Avenue
New York, NY 10019
Attention: Legal and Transaction Management Group – ISDA
Telephone No.: (212) 841-3000
Facsimile No.: (212) 841-3561


With a copy to:


BNP Paribas, Paris, 1 Rue Taitbout, 75009 Paris
Legal and Transaction Management Group – ISDA
Telephone No: (33) (0) 1 4014 0199
Facsimile No: (33) (0) 1 4014 5577 / 7511


(2)  TO PARTY B:


For the purpose of Section 12(a), notices will be delivered to the address or
facsimile number specified in the Confirmation of such Transaction.  Any notice
delivered for purposes of Sections 5, 6 and 7 will be delivered to the following
address:
 
U.S. Bank Trust National Association,
   as Owner Trustee for
   Ford Credit Auto Owner Trust 2007-A
300 Delaware Avenue, Ninth Floor
Wilmington, Delaware 19801
Attn:  Corporate Trust Department
Telephone: (302) 576-3700
Fax:  (302) 576-3717

 
26

--------------------------------------------------------------------------------

 

with copies to:


The Bank of New York,
   as Indenture Trustee for
   Ford Credit Auto Owner Trust 2007-A
101 Barclay Street
Floor 8 West
New York, New York 10286
Attn: Structured Finance Services -
Asset Backed Securities, Ford 2007-A
Telephone:  (212) 815-4389
Fax:  (212) 815-2493


and


Ford Motor Credit Company LLC
One American Road, Suite 2411
Dearborn, Michigan  48126
Attention:  Corporate Secretary
Telephone:  (313) 323-1200
Fax:  (313) 248-7613


and


Ford Motor Credit Company LLC
c/o Ford Motor Company WHQ
One American Road, Suite 801-C1
Dearborn, Michigan 48126
Attention: Securitization Operations Supervisor
Telephone: (313) 594-3495
Fax: (313) 390-4133
 
 
(b)
Process Agent.  For the purpose of Section 13(c):



Party A appoints as its Process Agent:    Not applicable.


Party B appoints as its Process Agent:    Not applicable.


 
(c)
Offices.  The provisions of Section 10(a) will apply.



 
(d)
Multibranch Party.  For the purpose of Section 10:



 
(i)
Party A is not a Multibranch Party.



 
(ii)
Party B is not a Multibranch Party.



 
(e)
Calculation Agent.  The Calculation Agent is Party B.



 
(f)
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of New York.


 
27

--------------------------------------------------------------------------------

 

 
(g)
Single Agreement. Section 1(c) will be amended by the addition of the words “,
the credit support annex entered into between Party A and Party B in relation to
this Master Agreement” after the words “Master Agreement”.



 
(h)
Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to all
Transactions under this Agreement.



 
(i)
“Affiliate” will have the meaning specified in Section 14.



 
(j)
Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, its right to have a jury trial in respect to any proceedings
related to this Agreement.  Each party certifies that no representative, agent
or attorney of the other party has represented, expressly or otherwise, that
such other party would not, in the event of such a suit, action or proceeding,
seek to enforce the foregoing waiver.

 
 

 
(k)
The definition of “Local Business Day” in Section 14 will be amended by the
addition of the words “or any Credit Support Document” after “Section 2(a)(i)”
and the addition of the words “or Credit Support Document” after “Confirmation”.



Part 5.  Other Provisions.


 
(a)
Non-Reliance.  In connection with the negotiation of, the entering into, and the
execution of this Master Agreement, any Credit Support Document to which it is a
party, each Transaction and any other documentation relating to this Master
Agreement to which it is a party or that is required by this Master Agreement to
deliver, each of Party A and Party B represents and agrees that:



 
(i)
it is not relying (for the purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to this Master Agreement, such Credit Support Docu­ment, each
Transaction or such other documentation other than the representa­tions
expressly set forth in this Master Agree­ment, such Credit Support Document and
in any Confirmation;



 
(ii)
it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary, and it
has made its own investment, hedging and trading decisions (including deci­sions
regarding the suitability of any Transaction pursuant to this Master Agreement)
based upon its own judgment and upon any advice from such advisors as it has
deemed necessary and not upon any view expressed by the other party to this
Master Agreement, such Credit Support Document, each Transaction or such other
documentation;



 
(iii)
it has a full understanding of all the terms, conditions and risks (economic and
other­wise) of the Master Agreement, such Credit Support Document, each
Transaction and such other documentation and is capable of assuming and willing
to, and will, assume (financially and otherwise) those risks;



 
(iv)
it is an “eligible contract participant” as defined in Section 1a(12) of the
Commodity Exchange Act (7 U.S.C. 1a), as amended by the Commodity Futures
Modernization Act of 2000;


 
28

--------------------------------------------------------------------------------

 

 
(v)
it is entering into this Master Agreement, such Credit Support Document, each
Transac­tion and such other documentation for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business;



 
(vi)
it is entering into this Master Agreement, such Credit Support Document, each
Transac­tion and such other documentation as principal, and not as agent or in
any other capacity, fiduciary or otherwise; and



 
(vii)
the other party to this Master Agreement, such Credit Support Document, each
Transac­tion and such other documentation (a) is not acting as a fiduciary or
financial, investment or commodity trading advisor for it, (b) has not given to
it (directly or indirectly through any other person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
finan­cial, accounting or otherwise) of this Master Agree­ment, such Credit
Support Document, each Transaction or such other documentation, and (c) has not
committed to unwind the Transactions.



 
(b)
Tax Provisions.



 
(i)
Notwithstanding the definition of “Indemnifiable Tax” in Section 14 of this
Agreement, in relation to payments by Party A, any Tax shall be an Indemnifiable
Tax and, in relation to payments by Party B, no Tax shall be an Indemnifiable
Tax.



 
(ii)
Section 2(d)(i)(4) of this Agreement shall be deleted in its entirety and
replaced with the words “if such Tax is an Indemnifiable Tax, pay to Y, in
addition to the payment which Y is otherwise entitled under this Agreement, such
additional amount as is necessary to ensure that the net amount actually
received by Y (free and clear of Indemnifiable Taxes, whether against X or Y)
will equal the full amount Y would have received had no such deduction or
withholding been required”.



 
(c)
Additional Representation by Party A.   Section 3 is amended by adding the
following additional representation by Party A only:



“(h)           Pari Passu.  Its obligations under this Agreement rank pari passu
with all of its other unsecured, unsubordinated obligations except those
obligations preferred by operation of law.”


 
(d)
No Petition.  Party A covenants and agrees that prior to the date that is one
year and one day after the payment in full of (i) all of the Notes and any other
securities issued by Party B and (ii) any other securities issued by a trust as
to which Ford Credit Auto Receivables Two LLC is a depositor (or, if later, the
expiration of all applicable preference periods under the United States
Bankruptcy Code or other applicable law), it will not institute against, or join
with any other Person in instituting against, Party B or Ford Credit Auto
Receivables Two LLC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under United States federal or
state bankruptcy or similar law in connection with any obligations under this
Agreement.  The provisions of this paragraph will survive the termination of
this Agreement.



 
(e)
Limited Recourse; Subordination.


 
29

--------------------------------------------------------------------------------

 

 
(i)
Notwithstanding anything to the contrary contained in this Agreement, the
obligations of Party B under this Agree­ment and any Transaction hereunder are
solely the obligations of Party B and will be payable solely to the extent of
funds received by and available to Party B in accordance with the priority of
payment provisions under the Indenture and on the Payment Dates specified
therein.  Party A acknowledges that Party B has pledged its assets constituting
the Indenture Trust Estate to the Indenture Trustee.  Upon exhaustion of the
assets of Party B and the proceeds thereof in accordance with the Indenture and
the Sale and Servicing Agreement, Party A will not be entitled to take any
further steps against Party B to recover any sums due but unpaid under this
Agreement, all claims in respect of which will be extinguished.  No recourse may
be taken for the payment of any amount owing in respect of any obligation of, or
claim against, Party B arising out of or based upon this Agreement or any
Transaction against any holder of a bene­ficial interest, employee, officer or
Affiliate of Party B and, except as specifically provided in this Agreement, no
recourse may be taken for the payment of any amount owing in respect of any
obligation of, or claim against, Party B based on or arising out of this
Agreement against the Administrator (as defined in the Administration
Agreement), Ford Credit Auto Receivables Two LLC or any stockholder, holder of a
beneficial interest, employee, officer, director, incorporator or Affiliate of
such person; provided, however, that the foregoing will not relieve any such
person or entity from any liability they might otherwise have as a result of
their gross negligence or willful misconduct.



 
(ii)
The parties intend that Part 5(e)(i) of this Schedule constitute an enforceable
subordination agreement under Section 510(a) of the Bankruptcy Code and will
survive the termination of this Agreement.



 
(f)
Party B Pledge.  Notwithstanding Section 7 to the contrary, Party A acknowledges
that (i) Party B will pledge its rights under this Agreement to the Indenture
Trustee for the benefit of the Noteholders and the Swap Counterparties pursuant
to the Indenture and agrees to such pledge and (ii) Party A (as a Secured Party
under the Basic Documents) has no voting rights in connection with any action to
be taken on behalf of the Secured Parties.  The Indenture Trustee will not be
deemed to be a party to this Agreement, provided, however, the Indenture
Trustee, acting on behalf of the holders of the Notes, will have the right to
enforce this Agreement against Party A.  Party A will be entitled to rely on any
notice or communication from the Indenture Trustee to that effect.  Party A
acknowledges that Party B will pledge substantially all its assets to the
Indenture Trustee for the benefit of the Noteholders and Party A and that all
payments hereunder, including payments on early termination, will be made in
accordance with the priority of payment provisions of the Indenture and the Sale
and Servicing Agreement and on the Payment Dates specified therein.



 
(g)
Severability.  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, will be held to be
invalid or unenforceable (in whole or in part) for any reason, the remaining
terms, provisions, covenants, and conditions hereof will continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties to this Agreement.


 
30

--------------------------------------------------------------------------------

 

 
(h)
Recording of Conversations.  Each party (i) consents to the recording of the
telephone conversa­tions of the trad­ing and marketing personnel of the parties
in connec­tion with this Agreement and any potential or actual Transac­tion and
(ii) agrees to obtain any necessary con­sent of, and to give notice of such
recording to, its personnel.



 
(i)
Consent by Party A to Amendments to Certain Documents.  Before any amendment,
modification or supplement is made to the Indenture or the Purchase Agreement or
the Sale and Servicing Agreement that (i) would materially adversely affect any
of Party A’s rights or obligations under this Agreement or any Transaction or
(ii) modify the obligations or impair the ability of Party B to fully perform
any of Party B’s obligations under this Agreement or any Transaction in such a
way that would materially adversely affect any of Party A’s rights or
obligations under this Agreement or any Transaction, Party B will provide Party
A with a copy of the proposed amendment, modification or supplement and will,
where such consent is required, obtain the consent of Party A prior to its
adoption, which consent will not be unreasonably withheld or delayed, provided
that Party A’s consent will be deemed to have been given if Party A does not
object in writing within 10 Business Days of receipt of a written request for
such consent.

 
 

 
(j)
Set-off.  



 
(i)
All payments under this Agreement will be made without set-off or counterclaim,
except as expressly provided for in Section 2(c), Section 6 or Part 1(k)(ix).



 
(ii)
Section 6(e) will be amended by the deletion of the following sentence; “The
amount, if any, payable in respect of an Early Termination Date and determined
pursuant to this Section will be subject to any Set-off.”



 
(k)
Limitation of Liability of Owner Trustee.  Notwithstanding anything contained in
this Agreement to the contrary, this instrument (and any Confirmation pursuant
to this instrument) has been or will be signed on behalf of Party B by U.S. Bank
Trust National Association not in its individual capacity but solely in its
capacity as Owner Trustee of Party B and in no event will U.S. Bank Trust
National Association in its individual capacity or any beneficial owner of Party
B have any liability for the representations, warranties, covenants, agreements
or other obligations of Party B under this Agreement or under any such
Confirmation, as to all of which recourse will be had solely to the assets of
Party B.  For all purposes of this Agreement and any Confirmation, in the
performance of any duties or obligations of Party B hereunder, the Owner Trustee
will be subject to, and entitled to the benefits of, the terms and provisions of
the Trust Agreement; provided, however, that the foregoing will not relieve the
Owner Trustee from any liability it might otherwise have under the Trust
Agreement as a result of its gross negligence or willful misconduct.



 
(l)
Definitions.  Unless otherwise specified in a Confirmation, this Agreement and
the relevant Transaction between the parties are subject to the 2000 ISDA
Definitions (the “Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and will be governed in all relevant respects by
the provisions set forth in the Definitions, without regard to any amendment to
the Definitions subsequent to the date hereof.  The provisions of the
Definitions are incorpo­rated by reference in and will be deemed a part of this
Agreement, except that references in the Definitions to a “Swap Transaction”
will be deemed references to a “Transaction” for purposes of this Agreement.  In
the event of any inconsistency between the provisions of this Agreement and the
Definitions, this Agreement will prevail.  In the event of any inconsistency
between the provision of any Confirmation and this Agreement or the Definitions,
such Confirmation will prevail for the purpose of the relevant Transaction. 


 
31

--------------------------------------------------------------------------------

 

For the purpose of this Agreement:


“Credit Support Annex” means any credit support annex entered into between Party
A and Party B relating to this Agreement, as amended, supplemented or otherwise
modified from time to time.


“Credit Support Document” means the Credit Support Annex and any Eligible
Guarantee for Party A.


“Credit Support Provider” means in relation to Party A, (1) Party A in its
capacity as a party to the Credit Support Annex and (2) the guarantor under any
Eligible Guarantee, and in relation to Party B, Party B in its capacity as a
party to the Credit Support Annex.


“Eligible Guarantee” means an unconditional and irrevocable guarantee that is
provided by a guarantor that is a Financial Institution as principal debtor
rather than surety and is directly enforceable by Party B, where either (A) a
law firm has given a legal opinion confirming that none of the guarantor’s
payments to Party B under such guarantee will be subject to withholding for tax
or (B) such guarantee provides that, in the event that any of such guarantor’s
payments to Party B are subject to withholding for tax, such guarantor is
required to pay such additional amount as is necessary to ensure that the net
amount actually received by Party B (free and clear of any withholding tax) will
equal the full amount Party B would have received had no such withholding been
required.


“Eligible Replacement” means a Financial Institution (i)(A) having the Moody’s
First Trigger Required Ratings and/or the Moody’s Second Trigger Required
Ratings or (B) whose present and future obligations owing to Party B are
guaranteed pursuant to an Eligible Guarantee provided by a guarantor having the
Moody’s First Trigger Required Ratings and/or the Moody’s Second Trigger
Required Ratings, and (ii)(A) having the S&P’s First Rating Thresholds and/or
the S&P’s Second Rating Thresholds or (B) whose present and future obligations
owing to Party B are guaranteed pursuant to an Eligible Guarantee provided by a
guarantor having the S&P’s First Rating Thresholds and/or the S&P’s Second
Rating Thresholds.


“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment vehicle or derivative product company.


“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.


“Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations


“Relevant Entities” means Party A and any guarantor under an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement.


 
(m)
Additional Defined Terms. Capitalized terms used but not defined in this
Agreement (including this Schedule) or any Confirmation are defined in the Sale
and Servicing Agreement, dated as of June 1, 2007 (including Appendix A to such
Sale and Servicing Agreement), as amended, supplemented or otherwise modified,
among Party B, Ford Motor Credit Company LLC, as Servicer, and Ford Credit Auto
Receivables Two LLC, as Depositor.


 
32

--------------------------------------------------------------------------------

 

 
(n)
Downgrade or Withdrawal of Party A’s Rating by Fitch.  In the event that Party
A’s short term unsecured debt rating is withdrawn or reduced below “F1” by Fitch
or long term unsecured and unsubordinated debt rating is withdrawn or reduced
below “A” by Fitch (such rating thresholds, the “Approved Rating Thresholds”),
within 30 days of such rating downgrade (unless each such Rating Agency has
reconfirmed the rating of each Class of Notes which was in effect immediately
prior to such downgrade), Party A will (i) assign each Transaction to another
counterparty with the Approved Rating Thresholds and approved by Party B (which
approval will not be unreasonably withheld) on terms identical to this Schedule
and the related Confirmation, (ii) obtain a guaranty, or a contingent agreement
of, another person with Approved Rating Thresholds to honor Party A’s
obligations under this Agreement, provided that such other person is approved by
Party B (which approval will not be unreasonably withheld), (iii) post
mark-to-market collateral, pursuant to a collateral support agreement acceptable
to Party B, which will be sufficient to restore any downgrade in the ratings of
each Class of Notes issued by Party B attributable to Party A's failure to
comply with the Approved Rating Thresholds, or (iv) establish any other
arrangement satisfactory to Party B and to the applicable Rating Agency, in each
case, sufficient to satisfy the Rating Agency Confirmation.  However, Party A
will be required to take the action described in clause (i), (ii) or (iv) above,
in any event within 10 Business Days of such failure, if Party A fails to have a
short-term unsecured debt rating of at least “F2” by Fitch or a long-term
unsecured debt rating of at least “BBB+” by Fitch.  All costs and expenses in
connection with effecting any arrangements pursuant to clauses (i), (ii), (iii)
or (iv) will be borne by Party A.



 
(o)
Downgrade or Withdrawal of Party A’s Rating by Moody’s.



(i)           An entity shall have the “Moody’s First Trigger Required Ratings”
(A) where such entity is the subject of a Moody’s Short-term Rating, if such
rating is “Prime-1” and its long-term, unsecured and unsubordinated debt
obligations are rated “A2” or above by Moody’s and (B) where such entity is not
the subject of a Moody’s Short-term Rating, if its long-term, unsecured and
unsubordinated debt obligations are rated “A1” or above by Moody’s.

 
33

--------------------------------------------------------------------------------

 

(ii)           The “Moody’sFirst Rating Trigger Requirements” shall apply so
long as no Relevant Entity has the Moody’s First Trigger Required
Ratings.  Within 30 Local Business Days after the Moody’s First Rating Trigger
Requirements apply, Party A will, at its own cost, (A) procure an Eligible
Guarantee in respect of all of Party A’s present and future obligations under
this Agreement to be provided by a guarantor meeting the Moody’s First Trigger
Required Ratings, (B) effect a transfer in accordance with Part 5(p)(ii) below
or (C) post collateral in the amount and manner as set forth in the Credit
Support Annex.


(iii)           An entity shall have the “Moody’sSecond Trigger Required
Ratings” (A) where such entity is the subject of a Moody’s Short-term Rating, if
such rating is “Prime-2” or above and its long-term, unsecured and
unsubordinated debt obligations are rated “A3” or above by Moody’s and (B) where
such entity is not the subject of a Moody’s Short-term Rating, if its long-term,
unsecured and unsubordinated debt obligations are rated “A3” or above by
Moody’s.


(iv)           The “Moody’s Second Rating Trigger Requirements” shall apply so
long as no Relevant Entity has the Moody’s Second Trigger Required
Ratings. Within 30 Local Business Days after the Moody’s Second Rating Trigger
Requirements apply, Party A will post collateral in the amount and manner as set
forth in the Credit Support Annex.  Party A will also, at its own cost, use
commercially reasonable efforts to, as soon as reasonably practicable, procure
either (A) an Eligible Guarantee in respect of all of Party A’s present and
future obligations under this Agreement to be provided by a guarantor meeting at
least the Moody’s Second Trigger Required Ratings or (B) a transfer in
accordance with Part 5(p)(ii) below.


 
(p)
Transfers.



(i)           Section 7 of this Agreement shall not apply to Party A and,
subject to Section 6(b)(ii) and clause (ii) below, Party A may not transfer
(whether by way of security or otherwise) any interest or obligation in or under
this Agreement without (x) the prior written consent of Party B and (y)
complying with Part 5(q) below.


(ii)           Subject to clause (i) above, Party A may (at its own cost)
transfer all or substantially all of its rights and obligations with respect to
this Agreement to any other entity (a “Transferee”) that is an Eligible
Replacement and which agrees to the same terms and conditions as those existing
under this Agreement, provided that Party B shall determine in its sole
discretion, acting in a commercially reasonable manner, whether or not a
transfer relates to all or substantially all of Party A’s rights and obligations
under this Agreement. Following such transfer, all references to Party A shall
be deemed to be references to the Transferee.


(iii)           If an entity has made a Firm Offer (which remains capable of
becoming legally binding upon acceptance) to be the transferee of a transfer to
be made in accordance with (ii) above, Party B shall (at Party A’s cost) at
Party A’s written request, take any reasonable steps required to be taken by it
to effect such transfer.


 
(q)
Approval of Amendments, Transfers or Assignment.  Notwithstanding any other
provisions of this Agreement, no amendments to this Agree­ment will be effected,
nor may the rights and obligations of Party A be transferred or as­signed,
without the prior writ­ten con­fir­ma­tion of each Rating Agen­cy that such
amend­ment, transfer or assignment will not cause such Rating Agency to reduce
or withdraw its then current rating on any of the Notes.


 
34

--------------------------------------------------------------------------------

 

 
(r)
Party B Agent. Party A acknowledges that Party B has appointed Ford Motor Credit
Company LLC as its agent under the Administration Agreement to carry out certain
functions on behalf of Party B, and that Ford Motor Credit Company LLC shall be
entitled to give notices and to perform and satisfy the obligations of Party B
hereunder on behalf of Party B.



 
(s)
Regulation AB Financial Disclosure.



Party A acknowledges that for so long as there are reporting obligations with
respect to any Transaction under this Agreement under Regulation AB, the
Depositor is required under Regulation AB to disclose certain information set
forth in Regulation AB regarding Party A or its group of affiliated entities, if
applicable, depending on the aggregate “significance percentage” of this
Agreement and any other derivative contracts between Party A or its group of
affiliated entities, if applicable, and Party B, as calculated from time to time
in accordance with Item 1115 of Regulation AB.


If the Depositor determines, reasonably and in good faith, that the
“significance percentage” of this Agreement has increased to 9%, then on any
Business Day after the date of such determination the Depositor may request from
Party A the same information set forth in Item 1115(b) of Regulation AB that
would have been required if the significance percentage had in fact  increased
to 10% (such request, a “Swap Financial Disclosure Request” and such requested
information, subject to the last sentence of this paragraph, the “Swap Financial
Disclosure”).  Party A and Party B further agree that the Swap Financial
Disclosure provided to meet the Swap Financial Disclosure Request will be the
information set forth in Item 1115(b)(1) or Item 1115(b)(2) of Regulation AB, as
applicable, and as specified by Party B.


Upon the occurrence of a Swap Financial Disclosure Request, Party A, at its own
expense, shall within 30 days after receipt of such Swap Financial Disclosure
Request (or within 10 days after Party A being informed of the significance
percentage reaching 10% after such Swap Financial Disclosure Request): (i)
provide the Depositor with the Swap Financial Disclosure, (ii) subject to Rating
Agency Confirmation and approval by Party B (which approval will not be
unreasonably withheld), secure another entity to replace Party A as party to
this Agreement on terms substantially similar to this Agreement which entity is
able and will provide the Swap Financial Disclosure for such entity within the
time period specified above or (iii) subject to Rating Agency Confirmation and
approval by Party B (which approval will not be unreasonably withheld), obtain a
guaranty of Party A’s obligations under this Agreement from an affiliate of
Party A that is able to provide the Swap Financial Disclosure for such
affiliate, such that disclosure provided in respect of the affiliate will
satisfy any disclosure requirements applicable to Party A, and cause such
affiliate to provide Swap Financial Disclosure within the time period specified
above.  If permitted by Regulation AB, any required Swap Financial Disclosure
may be provided by incorporation by reference from reports filed pursuant to the
Exchange Act.


 
(t)
Downgrade or Withdrawal of Party A’s Rating by S&P.



(i)           S&P’s First Rating Trigger.  If no Relevant Entity has a short
term unsecured debt rating of “A-1” or better by S&P or, if no Relevant Entity
has a short term unsecured debt rating by S&P, a long term unsecured debt rating
of “A+” or better by S&P (such rating thresholds, the “S&P First Rating
Thresholds” and such failure, the “S&P First Rating Trigger”) and the S&P Second
Rating Trigger has not occurred, then within 10 Local Business Days of such
failure (or on the date of this Agreement, if no Relevant Entity has the S&P
First Rating Thresholds as of the date of this Agreement), Party A will, at its
own cost, post collateral in the amount and manner as set forth in the Credit
Support Annex.  Party A may also, at its own cost, procure either (A) an
Eligible Guarantee in respect of all of Party A’s present and future obligations
under this Agreement to be provided by a guarantor having the S&P First Rating
Thresholds and which procurement will not be effective without the prior written
confirmation of S&P that such procurement will not cause S&P to reduce or
withdraw its then current rating on the Notes or (B) a transfer to a Financial
Institution in accordance with Part 5(p)(ii) above, and upon either such
procurement, Party A will no longer be required to post any collateral.

 
35

--------------------------------------------------------------------------------

 

(ii)           S&P’s Second Rating Trigger.  If no Relevant Entity has a short
term unsecured debt rating of “A-2” or better by S&P or, if no Relevant Entity
has a short term unsecured debt rating by S&P, a long term unsecured debt rating
of “BBB+” or better by S&P (such rating thresholds, the “S&P Second Rating
Thresholds” and such failure, the “S&P Second Rating Trigger”), then within 10
Local Business Days of such failure, Party A will, at its own cost, post
additional collateral in the amount and manner as set forth in the Credit
Support Annex.  Party A will also, at its own cost, within 60 calendar days of
such failure, use commercially reasonable efforts to procure either (A) an
Eligible Guarantee in respect of all of Party A’s present and future obligations
under this Agreement to be provided by a guarantor having the S&P Second Rating
Thresholds and which procurement will not be effective without the prior written
confirmation of  S&P that such procurement will not cause S&P to reduce or
withdraw its then current rating on the Notes or (B) a transfer to a Financial
Institution in accordance with Part 5(p)(ii) above.


[SIGNATURE PAGE FOLLOWS]
 
 
36

--------------------------------------------------------------------------------

 
 
EXECUTED BY:
 
FORD CREDIT AUTO OWNER TRUST 2007-A
BNP PARIBAS
   
By: U.S. BANK TRUST NATIONAL ASSOCIATION,
By:   /s/ Christine Smith Howard             
        not in its individual capacity
Name:  Christine Smith Howard
        but solely as Owner Trustee
Title:   Authorized Signatory
       
By:   /s/Mildred F. Smith              
By:  /s/ Mindy Sperling                           
Name:  Mildred F. Smith
Name:  Mindy Sperling
Title:   Vice President
Title:  Authorized Signatory
   
Date:  June ___, 2007
Date:  June ___, 2007

 
 
 
 
[Signature Page to Swap Schedule]
 
 
37


--------------------------------------------------------------------------------
